312 F.2d 322
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.GALLOWAY MANUFACTURING CORPORATION, Respondent.
No. 19787.
United States Court of Appeals Fifth Circuit.
Jan. 23, 1963.

Marcel Mallet-Prevost, Asst. Gen. Counsel, Dominick L. Manoli, Assoc.  Gen. Counsel, Stuart Broad, Atty., Washington, D.C., Stuart Rothman, Gen. Counsel, Warren M. Davison, Atty., N.L.R.B., for petitioner.
L. Robert Frank, allen, Dell, Frank & Trinkle, Tampa, Fla., for respondent.
Before TUTTLE, Chief Judge, and JONES and GEWIN, Circuit Judges.
PER CURIAM.


1
The petition for enforcement of the order of the National Labor Relations Board is Granted.  The respondents having conceded the 8(a)(1) and 8(a)(3) violations, including the discriminatory firing of nine employees at approximately the time that it sought to contest the representation status of the moving union, it may not now successfully challenge the right of the Board to draw the inference, which it did, that such challenge was not made by respondent in good faith.  The Board's findings and conclusions were, therefore, supported by substantial evidence.  Under the circumstances of this case, we conclude that the order was not too board.  It will be


2
Enforced.